Title: To Alexander Hamilton from Timothy Taylor, 12 June 1799
From: Taylor, Timothy
To: Hamilton, Alexander


Danbury [Connecticut] June 12, 1799. “From the progressive state of the recruiting service in the Circle under my Command, I have the Honor to inform you that a further supply of bounty Money will be wanted as soon as it can conveniently be sent forward. Thier has been but a small supply of Cloathing furnished for the recruits, and a number are now enlisted and drawn to thier rendizvous, almost naked, Arms are much wanted for some [of] them.…”
